Title: Thomas Jefferson to Wilson Cary Nicholas, 13 June 1809
From: Jefferson, Thomas
To: Nicholas, Wilson Cary


          Dear Sir  Monticello June 13. 09.
          I did not know, till mr Patterson called on us, a few days ago, that you had passed on to Washington. I had recently observed in the debates of Congress, a matter introduced, on which I wished to give explanations more fully in conversation which I will now do by abridgment in writing. mr Randolph has proposed an enquiry into certain prosecutions at Common law in Connecticut, for libels on the government; and not only himself but others have stated them with such affected caution & such hints at the same time as to leave on every mind the impression that they had been instituted either by my direction or with my acquiescence at least. this has not been denied by my friends, because probably the fact is unknown to them. I shall state it for their satisfaction, & leave it to be disposed of as they think best. I had observed in a newspaper (some years ago, I do not recollect the time exactly) some dark hints of a prosecution in Connecticut, but so obscurely hinted that I paid little attention to it. some considerable time after, it was again mentioned so that I understood that some prosecution was going on in the federal court  there for calumnies uttered from the pulpit against me by a clergyman. I immediately wrote to mr Granger, who, I think, was in Connecticut at the time, stating that I had laid it down as a law to myself to take no notice of the thousand calumnies issued against me, but to trust my character to my own conduct & the good sense & candor of my fellow-citizens; that I had found no reason to be dissatisfied with that course, & I was unwilling it should be broke through by others as to any matter concerning me, & therefore requested him to desire the district attorney to dismiss it the prosecution. some time after this I heard of subpoenas being served on Genl Lee, David M. Randolph & others as witnesses to attend the trial. I then for the first time conjectured the subject of the libel. I immediately wrote to mr Granger to require an immediate dismission of the prosecution. the answer of mr Huntington, the district attorney was that these spas had been issued by the defendant without his knolege, that it had been his intention to dismiss all the prosecutions at the first meeting of the court & to accompany it with an avowal of his opinion that they could not be maintained because the federal court had no jurisdiction over libels. this was accordingly done. I did not till then know that there were other prosecutions of the same nature, nor do I now know what were their subjects. but all went off together, & I afterwards saw in the hands of mr Granger a letter written by the Clergyman disavowing any personal ill will towards me, & solemnly declaring he had never uttered the words charged. I think mr Granger either shewed me, or said there were affidavits of at least half a dozen respectable men who were present at the sermon & swore no such expressions were uttered, & as many equally respectable who swore the contrary. but the clergyman expressed his gratification at the dismission of the prosecution. I write all this from memory & after too long an interval of time to be certain of the exactness of all the details, but I am sure there is no variation material, and mr Granger, correcting small lapses of memory, can confirm every thing substantial. certain it is that the prosecutions had been instituted & had made considerable progress without my knolege, that they were disapproved by me as soon as known, and directed to be discontinued. the attorney did it on the same ground on which I had acted myself in the cases of Duane, Callender & others, to wit that the sedition law was unconstitutional and null, & that my obligation to execute what was law, involved that of not suffering rights secured by valid laws, to be prostrated by what was no law. I always understood that these prosecutions had been invited, if not instituted, by judge Edwards, & the Marshal, being republican, had summoned a grand jury partly, or wholly republican: but that mr Huntington declared from the beginning against the jurisdiction of the court & had determined to enter Nolle prosequis before he recieved my directions to do it.
          I trouble you with another subject. the law making my letters post free, goes to those to me only, not those from me. the bill had got nearly through to it’s passage before this was observed (and first I believe by mr Dana) & the house in under too much pressure of business near the close of the session to bring in another bill. as the privilege of freedom was given to the letters from as well as to both my predecessors, I suppose no reason exists for making a distinction, and in so extensive a correspondence as I am subject to, & still considerably on public matters, it would be a sensible convenience to myself as well as those who have occasion to recieve letters from me. it happens too, as I was told at the time (for I have never looked into it myself) that it was done by two distinct acts on both the former occasions. mr Eppes I think mentioned this to me. I know from the Postmaster general that mr Adams franks all his letters. I state this matter to you as being my representative which must apologise for the trouble of it. we have been seasonable since you left us. yesterday evening & this morning we have had refreshing showers which will close & confirm the business of planting.Affectionately Yours
          
            Th:
            Jefferson
        